DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 5, & 13, as well as the addition of claims 18 – 23. Claims 2, 4, 6, 10, & 14 have been cancelled. Claims 1, 3, 5, 7 – 9, 11 – 13, 15 – 18, & 21 – 23 are examined herein.

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species: 
(a) a masking sheet comprising a pressure-sensitive adhesive layer formed of a pressure-sensitive adhesive crosslinked by a reaction of a hydroxy group-containing polymer and a hydroxy-reactive crosslinking agent (original claim 9),
(b) a masking sheet comprising a pressure-sensitive adhesive layer formed of a rubber-based pressure sensitive adhesive which is a non-crosslinked pressure-sensitive adhesive (new claim 20). 
The species are independent or distinct because a pressure-sensitive adhesive of a single embodiment cannot be both crosslinked and non-crosslinked. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, 7 – 9, 11 – 19, & 21 – 23 are rejected under 35 U.S.C. 103 as obvious over Hayata et al. (US 2011/0179997 A1), in view of Satou et al. (US 2014/0023861 A1), as evidenced by Sato (U.S. Patent No. 4,242,438).
With regard to claim 1, Hayata et al. (‘997) teach a protective sheet (Applicant’s “masking sheet”) for masking (paragraph [0055]) comprising a plastic substrate (1) and a pressure-sensitive adhesive (PSA) layer (2) (paragraphs [0041] & Fig. 1). The PSA layer is formed of rubber-based pressure sensitive adhesive (paragraph [0049]). The substrate has a thickness (Hs) of about 10 µm to about 80 µm (paragraph [0048]). Hayata et al. (‘997) teach the adhesive layer comprises a rubber-based PSA in the amount of 50 wt.% or more (paragraph [0057]), and the rubber-based PSA includes, as a base polymer, at least one species of rubber-based polymers selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]).
The protection sheet has a tensile (Young’s) modulus (Et’) of 664 MPa (N/mm2) (0.664 GPa) to 7,409.7 MPa (7.409 GPa) (Table 1) and up to 8000 MPa (8 GPa) (Hayata’s claim 2). Given the breadth of the claim and the breadth of the range taught by Hayata et al. (‘997), it would be obvious to one of ordinary skill in the art that the prior art that tensile (Young’s) modulus taught by Hayata et al. (‘997) would meet the claimed modulus and method of measuring said modulus.
For example, a substrate of 80 µm (0.08 mm) and 7,409 N/mm2 (Table 1) has a Et’.Hs3 of 3.79, which is greater than 0.7.

    PNG
    media_image1.png
    399
    491
    media_image1.png
    Greyscale

	Hayata et al. fail to teach the peel strength of the protective masking sheet or the specific composition of the PSA used in the sheet.
	Satou et al. teach a PSA composition with an adhesive strength (peel strength) of 0.1 N/20 mm or more at 180 degrees for favorable temporary fixation or more permanent fixation (paragraph [0142]).
Therefore, based on the teachings of Satou et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the rubber-based pressure sensitive adhesive composition taught by Satou et al. as the pressure sensitive adhesive of Hayata et al. for an adhesive with a temporary or permanent adhesive strength.
Hayata et al. (‘997) and Satou et al. fail to explicitly teach the masking sheet is configured to allow visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet.
However, Hayata et al. (‘997) teach the mask substrate may be composed of PET, polycarbonate, and acrylic resins (paragraph [0040]). As evidenced by Sato, polyethylene terephthalate (PET), polycarbonate, and acrylic materials, such as polymethyl methacrylate, are known transparent supports for photomask material (Col. 4, Lines 27 – 43).
Additionally, Satou et al. teach the pressure sensitive adhesive may be used for bonding cover glass or lens to a touch panel or a touch sensor (paragraph [0169]). The lens is a transparent body for a window panel (paragraph [0169]). In order for a glass lens to function in the window panel of the optical device, the lens and adhesive must be optically transparent. Therefore, Satou et al. the pressure sensitive adhesive of their invention must inherently be optically transparent.
Therefore, the mask composed of a transparent substrate and a transparent pressure sensitive adhesive taught by the combination of Hayata et al. (‘997) and Satou et al. would inherently be capable of visual detection of penetration of a chemical solution into the masking sheet when inspected from the outer face side of the masking sheet.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


With regard to claim 2, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of greater than 1 GPa (Table 1).
	With regard to claim 3, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which is less than 0.3 mm. 
	With regard to claim 5, Hayata et al. (‘997) teach the rubber-based polymer is present in the rubber-based polymer adhesive in the amount of 50 wt.% or more (paragraph [0057]), and therefore the tackifier is present in the rubber-based adhesive in the amount of less than 50 wt.%. 
Furthermore, Satou et al. teach a rubber-based polymer in an amount of 50 wt.% or more relative to a total amount of the pressure-sensitive adhesive layer (paragraph [0016]) and the tackifying resin is present in an amount of from 5 to 60 parts by weight, more preferably 10 to 45 parts by weight, relative to 100 parts by weight of the rubber-based polymer (paragraph [0125]). Therefore, Satou et al. teach the tackifier is present in the amount of 3.5 to 60 wt.% of the pressure-sensitive adhesive, which overlaps with Applicant’s claimed range of 10 to 85 wt.%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	With regard to claim 7, Hayata et al. teach rubber-based polymers are selected from the group consisting of natural rubbers and synthetic rubbers (paragraphs [0058]). Satou et al. also teach the rubber-based polymer may include natural rubber used alone (100%) (paragraph [0058]).
With regard to claims 8, 11, & 15, Satou et al. teach the adhesive comprises 5 – 60 parts by weight tackifying resin per 100 parts by weight rubber-based polymer (paragraph [0125]). 
With regard to claim 9, Satou et al. teach the adhesive contains a crosslinking agent (paragraph [0026]), such as reaction between rubber and glycol-based crosslinking agents (hydroxyl-group containing polymer) (paragraph [0114]).
With regard to claim 12, Hayata et al. (‘997) teach Example 1 comprising substrate of 35 µm (0.035 mm) and 652.7 N/mm2 (Table 1) has a Et’.Hs3 of 22, which is greater than 0.7 and less than 10 x 103.
	With regard to claim 13, as discussed above, Hayata et al. (‘997) teach examples of protective sheet of as high as 7,409.7 MPa (7.409 GPa) (Example 6), which is in the range of 1.0 – 30 GPa.
With regard to claim 16, see the discussion of claims 14 – 15 above.
With regard to claim 17, as discussed above, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.
With regard to claims 18 – 19, as discussed above, Hayata et al. (‘997) teach the mask substrate may be composed of PET (polyester), polycarbonate, and acrylic resins (paragraph [0040]).
With regard to claim 22, Hayata et al. (‘997) teach the substrate has a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm), which overlaps with Applicant’s claimed range of 0.030 mm and 5 mm.
With regard to claims 21 – 23, Hayata et al. (‘997) teach the substrate may have a thickness of 10 µm to 80 µm (0.010 mm to 0.080 mm) (paragraph [0048]), which is slightly less than Applicant’s claimed range of 0.10 mm or greater and 5 mm or less.
However, Hayata et al. also teach the thickness of the substrate may be suitably selected according to, for example, the intended use of the protective sheet (paragraph [0048]).
Therefore, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness through routine experimentation in order to achieve a substrate desirable for the intended use of the protective sheet. It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “Claim 5 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as indefinite. Without conceding to the merits of the rejection, claim 5 has been amended for purposes of further clarity” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In view of Applicant’s amendment of claim 5, the rejection of claim 5 under 35 U.S.C. § 112(b) is withdrawn.

Applicant argues, “Specifically, the claimed elastic modulus Et’ is a value of a tensile storage elastic modulus of the masking sheet per unit cross-sectional area of the substrate at 25°C where the value is determined from a viscoelastic measurement using a dynamic viscoelastometer in a tension mode, at a chuck distance of 23 mm, at a heating rate of 10°C/min, at a frequency of 1 Hz and a strain of 0.05% and in a temperature range of 0°C to 100°C” (Remarks, Pg. 6).
“In contrast, Hayata et al. (‘997), the tensile modulus ETrt of 7,409.7 MPa in Example 6 (comparative) was obtained from the sum of E1rt and E2rt, where E1rt is the tensile modulus at room temperature in the MD (machine direction), and E2rt is the tensile modulus at room temperature in the TD (transverse direction). See [0065] – [0073] of Hayata et al. (‘997).
“Thus, the tensile modulus ETrt in Hayata et al. (‘997) is NOT a value applicable to or corresponding to the claimed elastic modulus Et’ of the masking sheet” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Given the breadth of the claim and the breadth of the range taught by Hayata et al. (‘997), it would be obvious to one of ordinary skill in the art that the prior art that tensile (Young’s) modulus taught by Hayata et al. (‘997) would meet the claimed modulus and method of measuring said modulus.

Applicant argues, “Second, to arrive at the claimed parameter of 0.7 N.mm  < Et’.Hs3, the Examiner appears to be improperly relying on hindsight. That is, the Examiner appears to be using the present claims as a blue print or roadmap to work backwards to reconstructing the claimed parameter from select portions of the cited art in an attempt to establish a prima facie case of obviousness.
Specifically, the Examiner relies on Example 6 of Hayata et al. (‘997) which is not an inventive example but rather a comparative example. See [0113] of Hayata et al. (‘997). The Examiner obtains the claimed paragraph, 0.7 N.mm  < Et’.Hs3, by combining disclosure directed to the inventive subject matter of Hayata et al. (‘997), i.e. the maximum substrate thickness of 80 µm in [0048], with disclosure of the comparative example, i.e. Example 6. However, such combination would not have been obvious to one of ordinary skill in the art unless he/she employs hindsight because modifications based on a comparative example are normally not an option for one of ordinary skill in the art form ‘the reasonable expectation of success’ point of view” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Hayata et al. teach the substrate may be formed of polyethylene terephthalate and the preferred invention Hayata et al. has a total tensile modulus ETrt is from 800 MPa to 8,000 Mpa (Hayata’s claim 2). Therefore, contrary to Applicant’s assertion, the rejection is not based on the teachings in the cited reference of a comparative example alone, but the preferred embodiments as described in the broader teachings of the reference and the prior art claimed invention, such as the tensile modulus at 25°C (room temperature).
Based on the claimed invention of Hayata et al. (see Hayata et al., claim 2), it would have been obvious to one of ordinary skill in the art to form the masking sheet for anodizing having a tensile modulus ETrt is from 800 MPa to 8,000 Mpa, which includes Applicant’s claimed elastic modulus range. Applicant fails to provide any evidence that the prior art would not meet the claims if tested according to the same method.

Applicant argues, “The Examiner also combines Hayata et al. (‘770) and Satou et al. with the comparative Example 6 of Hayata et al. (‘997). However, again, such combination would not have been obvious to one of ordinary skill in the art absent the use of improper hindsight. In fact, the substrate with a thickness of 12 µm is used in Example 6 (comparative) of Hayata et al. (‘997). When this value (i.e., 12 µm) is used as Hs, Et3.Hs3 would be lower than 0.7 even if the tensile modulus ETrt of 7,409.7 is used as Et’ (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, contrary to Applicant’s assertion, the rejection was not based on the embodiment of the comparative example 6 taught by Hayata et al. The rejection was based on the broad teachings and claims of Hayata et al.

Applicant argues, “Furthermore, Satou is not analogous art. Satou relates to a PSA sheet used in an electric or electronic device and is not related to a protective or masking sheet. Additionally, Satou does not relate at all to a PSA sheet used during anodizing.
“In order to rely on a reference as a basis for a rejection of an applicatn’s invention, the reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the inventor was concerned. MPEP §2141.01(a).
“The ‘field of endeavor’ test requires the Examiner to determine the appropriate field of endeavor by reference to explanations of the invention’s subject matter in the patent application, including the embodiments, function, and structure of the claimed invention.
“Although Satou may relate to an adhesive, it relates to an adhesive for electronic devices (e.g., the Examiner notes that the PSA of Satou is used for bonding cover glass or lens to a touch panel or a touch sensor.) In contrast, the present invention relates to a PSA sheet used for masking purposes during such a treatment with a chemical solution. As Satou does not relate at all to masking PSA sheet, Satou and the present invention are not in the same field of endeavor.
“In addition, Satou is not reasonably pertinent to the problem faced by the inventors. That is, the problem faced by the inventors is to prevent chemical solution penetration during anodizing when a non-metal substrate is used in the masking sheet. See e.g., [0004] of the specification. As Satou does not relate at all to a masking sheet, it is not reasonably pertinent to the problem faced by the inventors” (Remarks, Pgs. 8 - 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claimed masking sheet for anodizing contains a pressure-sensitive adhesive. Therefore, contrary to Applicant’s assertion, one of ordinary skill in the art would consider all references pertaining pressure-sensitive adhesive compositions to be within the field of Applicant’s invention, and as such, analogous art. Further the problem Applicant was seeking to solve was how to change a PSA with metal substrate to PSA with non-metal such that it can be treated with a chemical solution. The Satou reference is directed to PSAs which are compatible with non-metal substrates. Therefore, the PHOSIA looking to improve upon the ability of a non-metal substrate with PSA thereon to work as a masking sheet would reasonably consider any reference having PSAs and non-metal substrates as reasonably pertinent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781